Case: 23-1054    Document: 22     Page: 1   Filed: 12/29/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           NAZIR KHAN, IFTIKHAR KHAN,
                 Plaintiffs-Appellants

                             v.

          MERIT MEDICAL SYSTEMS, INC.,
                 Defendant-Appellee
               ______________________

                        2023-1054
                  ______________________

     Appeal from the United States District Court for the
 District of Utah in No. 2:21-cv-00337-HCN, Judge Howard
 C. Nielson, Jr.
                   ______________________

                      ON MOTION
                  ______________________

      Before DYK, BRYSON, and PROST, Circuit Judges.
 PER CURIAM.
                        ORDER
      Merit Medical Systems, Inc. moves to dismiss this ap-
 peal for lack of jurisdiction. Appellants Nazir Khan and
 Iftikhar Khan (collectively, “Khan”) oppose dismissal.
 Merit Medical replies.
Case: 23-1054     Document: 22      Page: 2     Filed: 12/29/2022




 2                        KHAN   v. MERIT MEDICAL SYSTEMS, INC.



      Khan filed this action for patent infringement in the
 United States District Court for the District of Utah. Merit
 Medical counterclaimed for declaratory judgments of non-
 infringement and invalidity, as well as interference with
 economic relations. The magistrate judge filed a report and
 recommendation agreeing with Merit Medical that sum-
 mary judgment of non-infringement should be issued on
 Khan’s claims. On September 27, 2022, the district court
 entered an order “in favor of [Merit Medical] and against
 [Khan] on all of [Khan’s] claims.” ECF No. 1-2 at 41. Khan
 filed an appeal seeking review of that decision. Merit Med-
 ical now moves to dismiss, noting that the district court has
 not resolved Merit Medical’s claims and that the district
 court has indicated that “[g]iven Defendant’s pending coun-
 terclaims,” the “entry of judgment was premature.”
      We agree with Merit Medical that this appeal is prem-
 ature. Our jurisdiction generally extends only to a “final
 decision of a district court,” 28 U.S.C. § 1295(a)(1), i.e., one
 that “ends the litigation on the merits and leaves nothing
 for the court to do but to execute the judgment,” Catlin v.
 United States, 324 U.S. 229, 233 (1945). A grant of sum-
 mary judgment that does not resolve all of Merit Medical’s
 counterclaims fails to end the litigation on the merits and
 is not a final judgment. See Nystrom v. TREX Co., 339 F.3d
 1347, 1350 (Fed. Cir. 2003) (“If a case is not fully adjudi-
 cated as to all claims for all parties . . . there is no ‘final
 decision’ . . . and therefore no jurisdiction.” (citation omit-
 ted)); Pandrol USA, LP v. Airboss Ry. Prods., Inc., 320 F.3d
 1354, 1362 (Fed. Cir. 2003) (“A judgment that does not dis-
 pose of pending counterclaims is not a final judgment.” (ci-
 tation omitted)). Nor has Khan demonstrated that the
 court’s order effectively denies him injunctive relief such
 that he may appeal under 28 U.S.C. § 1292. See Carson v.
 Am. Brands, Inc., 450 U.S. 79, 84 (1981).
      We therefore grant the motion and dismiss the appeal
 for lack of jurisdiction, subject to reinstatement under the
 same docket number without the payment of an additional
Case: 23-1054     Document: 22     Page: 3     Filed: 12/29/2022




 KHAN   v. MERIT MEDICAL SYSTEMS, INC.                       3



 filing fee if, within 60 days of this order, Khan appeals from
 the entry of a final judgment on the entire case or obtains
 a certification for appeal pursuant to Rule 54(b).
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted to the extent that the appeal
 is dismissed for lack of jurisdiction, subject to reinstate-
 ment under the same docket number without the payment
 of an additional filing fee if, within 60 days of this order,
 Khan appeals from the entry of a final judgment or obtains
 a certification for appeal pursuant to Rule 54(b).
     (2) Each side shall bear its own costs.
                                  FOR THE COURT

  December 29, 2022               /s/ Peter R. Marksteiner
       Date                       Peter R. Marksteiner
                                  Clerk of Court

 ISSUED AS A MANDATE: December 29, 2022